The opinion of the court was delivered by
Mr. Chief Justice McIver.
*3731 *372Being unable to concur in all the conclusions reached by his honor, Judge Aldrich, I propose to state, very briefly, the reasons for my difference of opinion. I do not understand that the testimony objected to was offered for the purpose of showing, or that it tended to show, that *373the character of the plaintiff was either good or bad ; but, on the contrary, it was manifestly offered for the purpose of showing that plaintiff’s reputation has suffered no damage by reason of the groundless prosecution which had been brought against him — that he stood just as well in the community as he had done before. While, therefore, it may be, and is, conceded that the authorities cited in the opinion of his honor, Judge Aldrich, to show that it is competent for the plaintiff, in an action for malicious prosecution, to introduce evidence tending to show his good character, and for the defendant in such an action to offer evidence assailing plaintiff’s character, it does not seem to me that any one of those authorities touch the question here presented; and, so far as I am informed, there is no authority decisive of that question.
A careful examination of the “Case” will show that no testimony was offered tending either to assail or to sustain the general character of the plaintiff, and hence the Circuit Judge neither made, nor was he called on to make, any ruling as to the competency of such testimony. While it is true that there is a general statement made in the “Case” that “the defendant' offered Brooks Warner, who resides about four miles from plaintiff, as a witness, to testify as to the character of the plaintiff,” yet when we turn to the notes of the stenographer of the proceedings at the trial, set out in full in the “Case,” we find the following: “Brooks Warner called for. defendant, being sworn: By Mr. Binase: Do you live in the same community with Mr. Willie Taylor ? A. No, sir. Q. How far do you live from Mr. Taylor ? A. I suppose about four miles. Q. Has Mr. Taylor been damaged because he was prosecuted for breaking into Mr. Dominick’s house ?” To this last question defendant’s counsel objected and the objection was overruled. The witness was then asked by the same attorney : “Do you know whether the plaintiff has been damaged in the neghborhood ? A. I don’t think he has. I think he stands about as high in our community as he did before. Q. Do you knowr whether he has been damaged ? A. No, sir ; I couldn’t say that. I live four miles from him. I don’t know what the community thinks of him. I can only say what the community that I live in say. Q. By reason of that *374prosecution has he been damaged in the community in which you live ?” To this last question defendant’s counsel objected, and then it was that the Circuit Judge made the ruling set out in the second ground of appeal sustaining the objection.
2 It also appears in the “Case” that when the plaintiff was on the stand as a witness he was asked on the cross-examination the following question: “Don’t you stand just as well in the community to-day as you did?” which, being objected to, the court .ruled: “This is not a question of character but it likewise there, appears that in the course of the same cross-examination the plaintiff was permitted to testify without objection : “Around home I suppose I stand as good as ever, but not at other places. I. do not; where men don’t know me, certainly not.” So that it seems to me, even if the ruling complained of was erroneous (a question which I do not propose to consider) it was a harmless error, as the plaintiff was permitted to testify that while the prosecution had not injured his standing in the immediate neighborhood in which he lived, yet it had injured him in other communities, and the witness, Brooks Warner, was permitted to testify that the standing or reputation of the plaintiff had not" been injured by the prosecution in the community in which he resided.
3 It is urged, however, that the remarks of the Circuit Judge, that “this is not a question of character,” and that “the plaintiff has not put his character in issue. He does not claim damages to his character,” &c., excluded defendant from the privilege of offering testimony tending to show that ■plaintiff was a person of bad character. I do not think that such a view can be sustained. It is well settled that this court confines itself to a consideration of the questions determined by the court below, without regard to the correctness of the reasons which may be given for the conclusion that may there be reached, and that if the conclusion reached is correct, the fact that erroneous reasons are given for such conclusion will not warrant this court in reversing the judgment appealed from. So that even conceding that there was error in the reason given — that the plaintiff’s character was not in issue — for the ruling complained of, that is not sufficient ground to reverse the judgment, when it appears *375that the testimony, though erroneously ruled out at one stage of the trial, was, in fact, received and went before the jury. There is nothing whatever in the “Case” tending to show that the defendant either offered or desired to introduce evidence assailing the general character of the plaintiff, and, therefore, the idea that he was deterred from doing so by the ruling of the Circuit Judge just considered rests only on conjecture, in which I do not think this court is permitted to indulge. The general remark made in the statement of the case, that Brooks Warner was offered as a witness to testify as to the character of the plaintiff, is not sufficient to support such a conjecture, for when that witness was put upon the stand, not a single question was asked him as to the general character of the plaintiff, and, on the contrary, he was interrogated only as to the injury which plaintiff’s reputation had or had not sustained in the community where the witness resided.
4 Next, as the error assigned in the 8th ground of appeal. It does not seem to me that the Circuit Judge erred in refusing the request in the form in which it was submitted, which constitutes the basis of this ground. There is nothing better settled than that the Circuit Judge has no right to say anything to the jury as to the sufficiency or insufficiency of any evidence, properly before them, to establish any fact at issue in a given cause. He may, if he sees proper, or if he is requested so to do, instruct the jury as to what is or is not legal evidence of a fact; but when any evidence is properly before the jury for any purpose, he has no authority to instruct the jury, or even to intimate any opinion, as to its sufficiency to establish any fact in the case. Nor is a Circuit Judge under any obligation to restate a proposition incorrectly stated in the request, and thus corrected charge such request; for if the proposition, as stated, cannot be properly charged, he may refuse the request altogether.
*3765 *375Now, in this case the Circuit Judge was not requested to instruct the jury that the finding of the grand jury constituted no evidence whatever as to the question, whether there was or was not probable cause for the prosecution, but the request was to instruct the jury that such finding “is not suffi-eient evidence of the want of probable cause,” thereby implying that it was some, *376though not sufficient, evidence of that fact, which would have been erroneous, as it is well settled, both bj reason and authority, that in considering the question as to probable cause, the attention must be confined to the facts as they presented themselves to the mind of the prosecutor at the time of the institution of the 'prosecution, without regard to any fact occurring afterwards, for the very obvious reason, that the mind of the prosecutor could not possibly have been affected by any fact which may have occurred after he had commenced the prosecution. Hogg v. Pinckney, 16 S. C., 387; Caldwell v. Bennett, 22 Id., 1. It seems to me plain, therefore, that there was no error in refusing the request in the form in which it was submitted. Especially is this so when, as in this case, the Circuit Judge had already, in his general charge, practically instructed the jury that the finding of the grand jury with the order of discharge was introduced only for the purpose, and could only have the effect, of showing that the prosecution had been ended before the commencement of this action. For like reasons, I do not think the 9th ground of appeal can be sustained. The general powers of the grand jury were not relevant to any issue submitted to the jury, and the request to charge upon which this ground is based was, therefore, properly refused.
It seems to me that there was no such error in the rulings below as w'ould warrant this court in reversing the judgment appealed from, and I think, therefore, that the same should be affirmed; and this being the conclusion reached by a majority of the court,
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.
Mr. Justioe MoG-owaN concurred.